             Case 1:20-cv-00579-BLW Document 9 Filed 03/02/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 JOHN R. ANDOE, #98609,

                       Petitioner,              Case No. 1:20-cv-00579-BLW

 vs.                                            INITIAL REVIEW ORDER

 WARDEN CHRISTENSON,

                       Respondent.



       Pending before the Court in this habeas corpus action is Petitioner John R.

Andoe Petition for Writ of Habeas Corpus, challenging his October 26, 2010, Idaho

state court judgment of conviction for crimes of kidnapping (not for ransom) and

domestic battery. Dkt. 3. Having reviewed the record in this matter, as well as the record



dismissing this case without prejudice for lack of jurisdiction.

       Petitioner previously brought a habeas corpus action in this Court challenging the

same judgment, Case No. 1:13-cv-00526-CWD, Andoe v. Yordy. With consent of the

parties, United States Magistrate Judge Candy W. Dale entered an order of dismissal with

prejudice and a judgment in that case on September 29, 2017. See Dkts. 46, 208, 209 in

that case.
INITIAL REVIEW ORDER - 1
          Case 1:20-cv-00579-BLW Document 9 Filed 03/02/21 Page 2 of 4




       Rule 4 of the Rules Governing § 2254 Cases authorizes the Court to summarily

dismiss a petition for writ of habeas corpus when it plainly appears from the face of the

petition and any attached exhibits that the petitioner is not entitled to relief in the district

court. In such case, the Court construes the facts in a light most favorable to the

petitioner. It is appropriate for the Court to take judicial notice of court dockets from

other court proceedings, including state courts. Fed. R. Evid. 201(b); Dawson v Mahoney,

451 F.3d 550, 551 (9th Cir. 2006).

       Before an Idaho state prisoner can file a second or successive federal habeas

corpus petition challenging the same conviction or sentence as in his first habeas corpus

petition, he must first obtain authorization from the United States Court of Appeals for

the Ninth Circuit. 28 U.S.C. § 2244(b)(3)(A). In Tyler v. Cain, 533 U.S. 656 (2001), the

United States Supreme Court explained the criteria used to determine whether a second

or successive petition can proceed:

       If the prisoner asserts a claim that he has already presented in a previous
       federal habeas petition, the claim must be dismissed in all cases. 28 U.S.C.
       § 2244(b)(1). And if the prisoner asserts a claim that was not presented in a
       previous petition, the claim must be dismissed unless it falls within one of
       two narrow exceptions. One of these exceptions is for claims predicated on
       newly discovered facts that call into question the accuracy of a guilty
       verdict. § 2244(b)(2)(B). The other is for certain claims relying on new
       rules of constitutional law. § 2244(b)(2)(A).

533 U.S. at 661-62.

       Case law has further clarified that a habeas petition is considered a second or

successive petition only if the first petition was dismissed with prejudice, whether on

procedural grounds or on the merits of the claims. Slack v. McDaniel, 529 U.S. 473, 485-

INITIAL REVIEW ORDER - 2
         Case 1:20-cv-00579-BLW Document 9 Filed 03/02/21 Page 3 of 4




86 (2000); McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009); Henderson v.

Lampert, 396 F.3d 1049 (9th Cir. 2005).

       A federal district court may not, in the absence of proper authorization from the

[Ninth Circuit], consider a second or successive habeas application. Cooper v. Calderon,

274 F.3d 1270, 1274 (9th Cir. 2001) (internal quotation marks and citation omitted).

Accordingly, if this Court determines that the second petition meets the criteria for a

 second or successive petition under the statute, this Court has no jurisdiction to

consider any aspect of the petition unless the petitioner has first obtained authorization

from the Court of Appeals, which must be done prior to the filing of the petition. See id.,

274 F.3d at 1274 (holding that district courts lack jurisdiction to consider unauthorized

successive petitions).

       Here, Petitioner is challenging the same convictions and sentences as in his

previous matter, adjudicated to completion by Judge Dale. That case was dismissed with

prejudice. Therefore, the Court concludes that the instant Petition is a second or

successive federal habeas corpus petition.

       Accordingly, the Court concludes that it is without jurisdiction to hear the merits

of the claims. As a result, the entire case will be dismissed. Petitioner may request

authorization from the Ninth Circuit Court of Appeals if he desires to proceed with a

second petition.




INITIAL REVIEW ORDER - 3
Case 1:20-cv-00579-BLW Document 9 Filed 03/02/21 Page 4 of 4
